KRUEGER, Judge.
The conviction is for driving a motor vehicle upon a public highway while intoxicated. The penalty assessed is confinement in the county jail for five days and a fine of $50.
The record is before us without a statement of facts or bills of exception. Appellant entered a plea of guilty to the offense charged and waived a jury upon the trial. The indictment and all matters of procedure appear regular.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.